Exhibit 10.1
HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
(AS AMENDED MARCH 6, 2007 AND MAY 5, 2009)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1. INTRODUCTION
    3  
 
       
ARTICLE 2. ADMINISTRATION
    3  
2.1 Committee Composition
    3  
2.2 Committee Responsibilities
    3  
 
       
ARTICLE 3. SHARES AVAILABLE FOR GRANTS
    3  
3.1 Basic Limitation
    3  
3.2 Annual Increase in Shares
    4  
3.3 Additional Shares
    4  
 
       
ARTICLE 4. ELIGIBILITY
    4  
4.1 Nonstatutory Stock Options and Restricted Shares
    4  
4.2 Incentive Stock Options
    4  
 
       
ARTICLE 5. OPTIONS
    4  
5.1 Stock Option Agreement
    4  
5.2 Number of Shares
    4  
5.3 Exercise Price
    4  
5.4 Exercisability and Term
    5  
5.5 Effect of Change in Control
    5  
5.6 Modification or Assumption of Options
    5  
5.7 Buyout Provisions
    5  
 
       
ARTICLE 6. PAYMENT FOR OPTION SHARES
    5  
6.1 General Rule
    5  
6.2 Surrender of Stock
    6  
6.3 Exercise/Sale
    6  
6.4 Exercise/Pledge
    6  
6.5 Promissory Note
    6  
6.6 Other Forms of Payment
    6  
 
       
ARTICLE 7. [Reserved]
    6  
 
       
ARTICLE 8. RESTRICTED SHARES
    6  
8.1 Time, Amount and Form of Awards
    6  
8.2 Payment for Awards
    6  
8.3 Vesting Conditions
    7  
8.4 Voting and Dividend Rights
    7  
 
       
ARTICLE 9. PROTECTION AGAINST DILUTION
    7  
9.1 Adjustments
    7  
9.2 Dissolution or Liquidation
    7  
9.3 Reorganizations
    7  

 

1



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE 10. AWARDS UNDER OTHER PLANS
    8  
 
       
ARTICLE 11. LIMITATION ON RIGHTS
    8  
11.1 Retention Rights
    8  
11.2 Stockholders’ Rights
    8  
11.3 Regulatory Requirements
    8  
 
       
ARTICLE 12. WITHHOLDING TAXES
    8  
12.1 General
    8  
12.2 Share Withholding
    8  
 
       
ARTICLE 13. FUTURE OF THE PLAN
    8  
13.1 Term of the Plan
    8  
13.2 Amendment or Termination
    9  
 
       
ARTICLE 14. DEFINITIONS
    9  
 
       
ARTICLE 15. EXECUTION
    11  

 

2



--------------------------------------------------------------------------------



 



HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
ARTICLE 1. INTRODUCTION.
The Plan was adopted by the Board effective March 15, 1997. The purpose of the
Plan is to promote the long-term success of the Company and the creation of
stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Shares or Options (which may constitute incentive stock options or
nonstatutory stock options).
The Plan shall be governed by, and construed in accordance with, the laws of the
State of Colorado (except their choice-of-law provisions).
ARTICLE 2. ADMINISTRATION.
2.1 Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, the composition of the Committee
shall satisfy:
(a) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and
(b) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under section
162(m)(4)(C) of the Code.
The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not satisfy the
foregoing requirements, who may administer the Plan with respect to Employees
and Consultants who are not considered officers or directors of the Company
under section 16 of the Exchange Act, may grant Awards under the Plan to such
Employees and Consultants and may determine all terms of such Awards.
2.2 Committee Responsibilities. The Committee shall (a) select the Employees,
Outside Directors and Consultants who are to receive Awards under the Plan,
(b) determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) interpret the Plan and (d) make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.
ARTICLE 3. SHARES AVAILABLE FOR GRANTS.
3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Options and Restricted Shares awarded under the Plan shall not exceed
(a) 1,350,000 plus (b) the aggregate number of Common Shares remaining available
for grants under the Predecessor Plans on March 15, 1997, plus (c) the
additional Common Shares described in Sections 3.2 and 3.3 less (d) 250,000. No
additional grants shall be made under the Predecessor Plans after March 15,
1997. The limitation of this Section 3.1 shall be subject to adjustment pursuant
to Article 9.

 

3



--------------------------------------------------------------------------------



 



3.2 Annual Increase in Shares. As of January 1 of each year, commencing with the
year 1998 and continuing through January 1, 2007, the aggregate number of
Options and Restricted Shares that may be awarded under the Plan shall be
increased by a number of Common Shares equal to the lesser of (a) 5% of the
total number of Common Shares outstanding as of the next preceding December 31
or (b) 1,500,000. After the annual increase on January 1, 2007, there shall be
no further annual increases under the Plan unless and until stockholder approval
of such increase has been obtained.
3.3 Additional Shares. If Options granted under this Plan or under the
Predecessor Plans are forfeited or terminate for any other reason before being
exercised, then the corresponding Common Shares shall become available for the
grant of Options and Restricted Shares under this Plan. If Restricted Shares are
forfeited, then the corresponding Common Shares shall again become available for
the grant of NQOs and Restricted Shares under the Plan. The aggregate number of
Common Shares that may be issued under the Plan upon the exercise of ISOs shall
not be increased when Restricted Shares are forfeited.
ARTICLE 4. ELIGIBILITY.
4.1 Nonstatutory Stock Options and Restricted Shares. Only Employees, Outside
Directors and Consultants shall be eligible for the grant of NQOs and Restricted
Shares.
4.2 Incentive Stock Options. Only Employees who are common-law employees of the
Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs. In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an IS0 unless the
requirements set forth in section 422(c)(6) of the Code are satisfied.
ARTICLE 5. OPTIONS.
5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an IS0 or an NQO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a cash payment or in
consideration of a reduction in the Optionee’s other compensation. A Stock
Option Agreement may provide that a new Option will be granted automatically to
the Optionee when he or she exercises a prior Option and pays the Exercise Price
in the form described in Section 6.2.
5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 9. Options granted to any Optionee in a single
fiscal year of the Company shall not cover more than 500,000 Common Shares,
except that Options granted to a new Employee in the fiscal year of the Company
in which his or her service as an Employee first commences shall not cover more
than one million Common Shares. The limitations set forth in the preceding
sentence shall be subject to adjustment in accordance with Article 9.
5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an IS0 shall in no event be less
than 100% of the Fair Market Value of a Common Share on the date of grant and
the Exercise Price under an NQO shall in no event be less than 85% of the Fair
Market Value of a Common Share on the date of grant. In the case of an NQO, a
Stock Option Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the NQO is outstanding.

 

4



--------------------------------------------------------------------------------



 



5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an IS0 shall in no event exceed 10 years from the date of grant. A Stock
Option Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s service. NQOs may also be awarded in combination with Restricted
Shares, and such an Award may provide that the NQOs will not be exercisable
unless the related Restricted Shares are forfeited.
5.5 Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Common Shares subject to such Option in the event that a
Change in Control occurs with respect to the Company, subject to the following
limitations:
(a) In the case of an ISO, the acceleration of exercisability shall not occur
without the Optionee’s written consent.
(b) If the Company and the other party to the transaction constituting a Change
in Control agree that such transaction is to be treated as a “pooling of
interests” for financial reporting purposes, and if such transaction in fact is
so treated, then the acceleration of exercisability shall not occur to the
extent that the surviving entity’s independent public accountants determine in
good faith that such acceleration would preclude the use of “pooling of
interests” accounting.
5.6 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Company or by
another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.
5.7 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.
ARTICLE 6. PAYMENT FOR OPTION SHARES.
6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except as follows:
(a) In the case of an IS0 granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Article 6.
(b) In the case of an NQO, the Committee may at any time accept payment in any
form(s) described in this Article 6.

 

5



--------------------------------------------------------------------------------



 



6.2 Surrender of Stock. To the extent that this Section 6.2 is applicable, all
or any part of the Exercise Price may be paid by surrendering, Common Shares
that are already owned by the Optionee. Such Common Shares shall be valued at
their Fair Market Value on the date when the new Common Shares are purchased
under the Plan. The Optionee shall not surrender, Common Shares in payment of
the Exercise Price if such action would cause the Company to recognize
compensation expense (or additional compensation expense) with respect to the
Option for financial reporting purposes.
6.3 Exercise/Sale. To the extent that this Section 6.3 is applicable, all or any
part of the Exercise Price and any withholding taxes may be paid by delivering
(on a form prescribed by the Company) an irrevocable direction to a securities
broker approved by the Company to sell all or part of the Common Shares being
purchased under the Plan and to deliver all or part of the sales proceeds to the
Company.
6.4 Exercise/Pledge. To the extent that this Section 6.4 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to
pledge all or part of the Common Shares being purchased under the Plan to a
securities broker or lender approved by the Company, as security for a loan, and
to deliver all or part of the loan proceeds to the Company.
6.5 Promissory Note. To the extent that this Section 6.5 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) a full-recourse promissory
note; provided that the par value of the Common Shares being purchased under the
Plan shall be paid in cash or cash equivalents.
6.6 Other Forms of Payment. To the extent that this Section 6.6 is applicable,
all or any part of the Exercise Price and any withholding taxes may be paid in
any other form that is consistent with applicable laws, regulations and rules.
ARTICLE 7. [Reserved]
ARTICLE 8. RESTRICTED SHARES.
8.1 Time, Amount and Form of Awards. Awards under the Plan may be granted in the
form of Restricted Shares. Restricted Shares may also be awarded in combination
with NQOs, and such an Award may provide that the Restricted Shares will be
forfeited in the event that the related NQOs are exercised.
8.2 Payment for Awards. To the extent that an Award is granted in the form of
newly issued Restricted Shares, the Award recipient, as a condition to the grant
of such Award, shall be required to pay the Company in cash or cash equivalents
an amount equal to the par value of such Restricted Shares. To the extent that
an Award is granted in the form of Restricted Shares from the Company’s
treasury, no cash consideration shall be required of the Award recipients. Any
amount not paid in cash may be paid with a full recourse promissory note.

 

6



--------------------------------------------------------------------------------



 



8.3 Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Award Agreement. A Stock
Award Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability or retirement or other events. The Committee may
determine, at the time of granting Restricted Shares or thereafter, that all or
part of such Restricted Shares shall become vested in the event that a Change in
Control occurs with respect to the Company, except as provided in the next
following sentence. If the Company and the other party to the transaction
constituting a Change in Control agree that such transaction is to be treated as
a “pooling of interests” for financial reporting purposes, and if such
transaction in fact is so treated, then the acceleration of vesting shall not
occur to the extent that the surviving entity’s independent public accountants
determine in good faith that such acceleration would preclude the use of
“pooling of interests” accounting.
8.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Stock Award Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.
ARTICLE 9. PROTECTION AGAINST DILUTION.
9.1 Adjustments. In the event of a subdivision of the outstanding Common Shares,
a declaration of a dividend payable in Common Shares, a declaration of a
dividend payable in a form other than Common Shares in an amount that has a
material effect on the price of Common Shares, a combination or consolidation of
the outstanding Common Shares (by reclassification or otherwise) into a lesser
number of Common Shares, a recapitalization, a spin-off or a similar occurrence,
the Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of (a) the number of Options and Restricted Shares
available for future Awards under Article 3, (b) the limitations set forth in
Section 5.2, (c) the number of Common Shares covered by each outstanding Option
or (d) the Exercise Price under each outstanding Option. Except as provided in
this Article 9, a Participant shall have no rights by reason of any issue by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.
9.2 Dissolution or Liquidation. To the extent not previously exercised, Options
shall terminate immediately prior to the dissolution or liquidation of the
Company.
9.3 Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Options and Restricted Shares shall be subject
to the agreement of merger or reorganization. Such agreement may provide,
without limitation, for the continuation of outstanding Awards by the Company
(if the Company is a surviving corporation), for their assumption by the
surviving corporation or its parent or subsidiary, for the substitution by the
surviving corporation or its parent or subsidiary of its own awards for such
Awards, for accelerated vesting and accelerated expiration, or for settlement in
cash or cash equivalents.

 

7



--------------------------------------------------------------------------------



 



ARTICLE 10. AWARDS UNDER OTHER PLANS.
The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Common Shares issued under this Plan. Such Common Shares
shall be treated for all purposes under the Plan like Restricted Shares and
shall, when issued, reduce the number of Common Shares available under
Article 3.
ARTICLE 11. LIMITATION ON RIGHTS.
11.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Outside
Director or Consultant. The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the service of any Employee, Outside Director or
Consultant at any time, with or without cause, subject to applicable laws, the
Company’s certificate of incorporation and bylaws and a written employment
agreement (if any).
11.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, in the case of an Option, the time when he or she
becomes entitled to receive such Common Shares by filing a notice of exercise
and paying the Exercise Price. No adjustment shall be made for cash dividends or
other rights for which the record date is prior to such time, except as
expressly provided in the Plan.
11.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.
ARTICLE 12. WITHHOLDING TAXES.
12.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.
12.2 Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Common Shares that otherwise would be issued to
him or her or by surrendering all or a portion of any Common Shares that he or
she previously acquired. Such Common Shares shall be valued at their Fair Market
Value on the date when taxes otherwise would be withheld in cash.
ARTICLE 13. FUTURE OF THE PLAN.
13.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
March 14, 1997. The Plan shall remain in effect until it is terminated under
Section 13.2, except that no ISOs shall be granted after May 4, 2019.

 

8



--------------------------------------------------------------------------------



 



13.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.
ARTICLE 14. DEFINITIONS.
14.1 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.
14.2 “Award” means any award of an Option or a Restricted Share under the Plan.
14.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.
14.4 “Change in Control” shall mean:
(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;
(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;
(c) A change in the composition of the Board, a result of which fewer than 50%
of the incumbent directors are directors who either (i) had been directors of
the Company on the date 24 months prior to the date of the event that may
constitute a Change in Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or
(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 30% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) any
person, or person affiliated with said person, who, on March 15, 1997, is the
beneficial owner of securities of the Company representing at least 20% of the
total voting power represented by the Company’s then outstanding voting
securities (11,607,764), (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or of a Parent or Subsidiary and
(iii) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

9



--------------------------------------------------------------------------------



 



14.5 “Code” means the Internal Revenue Code of 1986, as amended.
14.6 “Committee” means a committee of the Board, as described in Article 2.
14.7 “Common Share” means one share of the common stock of the Company.
14.8 “Company” means either (a) Heska Corporation, a California corporation
(prior to the formation of Heska Corporation, a Delaware corporation), or
(b) Heska Corporation, a Delaware corporation (following its formation).
14.9 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor. Service as a Consultant shall be considered employment for all
purposes of the Plan, except as provided in Section 4.2.
14.10 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.
14.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
14.12 “Exercise Price” means the amount for which one Common Share may be
purchased upon exercise of such Option, as specified in the applicable Stock
Option Agreement.
14.13 “Fair Market Value” means the market price of Common Shares, determined by
the Committee in good faith on such basis as it deems appropriate. Whenever
possible, the determination of Fair Market Value by the Committee shall be based
on the prices reported in The Wall Street Journal. Such determination shall be
conclusive and binding on all persons.
14.14 “ISO” means an incentive stock option described in section 422(b) of the
Code.
14.15 “NQO means a stock option not described in sections 422 or 423 of the
Code.
14.16 “Option” means an IS0 or NQO granted under the Plan and entitling the
holder to purchase Common Shares.
14.17 “Optionee” means an individual or estate who holds an Option.
14.18 “Outside Director” shall mean a member of the Board who is not an
Employee. Service as an Outside Director shall be considered employment for all
purposes of the Plan, except as provided in Section 4.2.
14.19 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.
14.20 “Participant” means an individual or estate who holds an Award.
14.21 “Plan” means this Heska Corporation 1997 Stock Incentive Plan, as amended
from time to time.
14.22 “Predecessor Plans” means (a) the 1988 Heska Corporation Stock Plan and
(b) the Heska Corporation 1994 Key Executive Stock Plan.

 

10



--------------------------------------------------------------------------------



 



14.23 “Restricted Share” means a Common Share awarded under the Plan.
14.24 “Stock Award Agreement” means the agreement between the Company and the
recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.
14.25 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.
14.26 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.
ARTICLE 15. EXECUTION.
To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to execute this document in the name of the Company.

            HESKA CORPORATION
      By:   /s/ Jason A. Napolitano         Executive Vice President and       
Chief Financial Officer   

 

11